Citation Nr: 1547085	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  13-18 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a respiratory condition, to include pneumonia.

2.  Entitlement to a compensable disability rating for bilateral hearing loss for the period prior to February 8, 2012; in excess of 40 percent from February 8, 2012, to March 28, 2012; in excess of 20 percent from March 28, 2012, to February 20, 2015; and in excess of 40 percent on and after February 20, 2015.

3.  Entitlement to service connection for inner ear problems.

4.  Entitlement to service connection for dizziness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012, August 2012 and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board acknowledges that the claim to reopen service connection for a respiratory condition has not certified to the Board because the Veteran has not perfected that appeal.  However, in the October 2015 written brief presentation submitted by the Veteran's representative, this claim is listed among the issues before the Board.  As the representative's brief in support of the Veteran's claim was submitted within one year of the November 2014 rating decision, the brief will be treated as a timely submitted VA Form 9 on this issue.  The Board will accept jurisdiction over that issue.  

The Veteran filed a February 2014 statement that the RO interpreted as a petition to reopen a claim seeking entitlement to service connection for pneumonia.  In the statement, the Veteran referred to in-service treatment for pneumonia, as well as respiratory issues following service that included bronchitis and pneumonia.  The Veteran's medical records also reflect respiratory conditions that include questionable pleurisy, pharyngitis, and an upper respiratory infection.  The scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Under these circumstances, the Board finds that the Veteran's claim is more appropriately characterized as reflected on the title page.

The RO reopened the claim but denied service connection on the merits.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of entitlement to service connection for inner ear problems and dizziness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for a respiratory condition was last denied in a February 1963 rating decision.  The Veteran did not submit new and material evidence within one year of that decision or initiate an appeal.  The decision became final.
 
2.  Evidence added to the record since the February 1963 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a respiratory condition.

3.  For the period from February 8, 2012 to March 28, 2012, the Veteran had no worse than Level VII hearing acuity in his right ear and Level VIII hearing loss in his left ear.

4.  For the period from March 28, 2012 to February 20, 2015, the Veteran had no worse than Level VII hearing acuity in his right ear and Level VI hearing loss in his left ear.

5.  Since February 20, 2015, the Veteran had no worse than Level VI hearing acuity in his right ear and Level VIII hearing loss in his left ear.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a respiratory condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  The criteria for the assignment of a compensable disability rating for service-connected bilateral hearing loss prior to February 8, 2012, in excess of 40 percent from February 8, 2012 to March 28, 2012, in excess of 20 percent from March 28, 2012 to February 20, 2015, and in excess of 40 percent on and after February 20, 2015, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In claims to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  

The duty to notify was satisfied in March 2012 and January 2014 letters to the Veteran.

The duty to assist has also been satisfied.  The Veteran's service treatment records and post-service medical records have been secured, and the Veteran has submitted statements in support of his claims.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate his claims.  The Board is also unaware of any such outstanding evidence or information.  

The Veteran maintains that he was treated in service at the Great Lakes Naval Hospital.  His claims file reflects that medical records requested from Great Lakes Naval Hospital for the period between March 1944 and October 1944 were destroyed in accordance with the general records schedule.  VA has a heightened obligation to assist the claimant in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran was afforded VA audiological examinations in March 2012, March 2013 and February 2015 which are adequate to adjudicate his increased rating claim for bilateral hearing loss.  In March 2015, the Veteran was afforded a VA respiratory conditions disability benefits questionnaire in connection with his claim seeking to reopen his respiratory condition claim.  However, VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Thus, the adequacy of that examination need not be addressed.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  New and material evidence

The Veteran seeks to reopen a previously denied claim seeking service connection for a respiratory condition, to include pneumonia.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).  

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's initial claim seeking service connection for pneumonia was denied in a June 1946 rating decision because pneumonia was not found in the Veteran's separation examination.  In a February 1963 rating decision, the Veteran's claim seeking service connection for "multiple disabilities" was denied.  The rating decision notes that the Veteran's service records showed the Veteran was treated for a primary atypical pneumonia from April 22, 1944 until May 6, 1944, when he was returned to duty.  The discharge examination showed no significant abnormalities ("NSA") and noted that a chest x-ray was negative.  Further, the rating decision notes medical evidence shows that between February 1955 and March 1960, the Veteran was being treated for a questionable pleurisy, pharyngitis, and an upper respiratory infection.  However, the decision notes that the evidence failed to show that the Veteran's present disabilities were due to or related to service.  The Veteran did not appeal either of these decisions and they became final.  

Evidence of record at that time of the last final February 1963 rating decision included the Veteran's service treatment records and post-service medical records.  His May 1946 separation examination report notes a history of illness that includes pneumonia in 1944.  The examination report goes onto note that the Veteran's respiratory system, bronchi, lungs, pleura, etc. were found to be normal.  A post-service medical statement notes several diagnoses, namely: questionable pleurisy in February 1955, pharyngitis with coryza in September 1957, pleurisy in December 1957, an upper respiratory infection in January and October 1959, and an "essentially negative" diagnosis following a complete physical in March 1960.

In July 2013, the Veteran submitted a statement that was interpreted as a petition to reopen his claim seeking service connection for a respiratory condition, which was denied in the November 2014 rating decision.  Evidence received since the last final February 1963 rating decision includes a number of medical records dated May 1989 which reflect a diagnosis of bronchopneumonia.  Also of record is the report of an April 2014 VA examiner's opinion and a March 2015 respiratory conditions disability benefits questionnaire both of which state that the Veteran was not currently diagnosed with any respiratory condition.  

These records are new, in that the VA records reflect treatment that has occurred since the February 1963 rating decision.  However, none of these records indicate that the Veteran is currently diagnosed with any respiratory condition that is related to his active duty service.  As such, the Board finds that these medical records are not material.  Additional evidence, which consists merely of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  

The Board finds that the additional evidence, considered in conjunction with the record as a whole, does not raise a possibility of substantiating the claim for entitlement to service connection for a respiratory condition; therefore, the Veteran's claim to reopen must be denied.  As for the Veteran's assertions that he has pneumonia that is the result of active duty service, the Board finds they are not "new" as they are cumulative and redundant of his prior assertions.  These statements are not new; the Veteran made essentially the same assertions in his initial claim.  

The Veteran's statements and recently submitted medical evidence do not, even in light of all the evidence old and new, raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has not been received to reopen his service connection claim for a respiratory condition.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's bilateral hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Ratings for bilateral defective hearing range from 0 percent to 100 percent.  The basic method of rating hearing loss involves audiological test results of impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85.

The rating criteria include an alternate method of rating exceptional patterns of hearing; when the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation, I through XI, for hearing impairment based only on the puretone threshold average.  38 C.F.R. § 4.85(c).  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, or other reasons, or when indicated under the provisions of 38 C.F.R. § 4.86.

The Veteran's increased-rating application was received on February 29, 2012.  Thus, the appeal period begins one year prior - meaning as of March 1, 2011.  Relevant evidence during this appeal period includes VA treatment records, including the reports of three VA audiological examinations, and statements from the Veteran.

A VA audiological evaluation dated February 8, 2012, revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
65
70
75
LEFT
30
50
65
70
80

His puretone average for the right ear was 64, and for his left ear was 66.  A number of speech recognition scores are noted in the audio report ranging from 55 percent to 90 percent in the right ear and ranging from 50 percent to 85 percent in the left ear.  The report notes that the Maryland CNC was used during the examination.  Based on those test results, the RO increased the rating to 40 percent, effective the date of the record, in the rating action on appeal.  That evaluation was not conducted specifically for compensation purposes; however, assuming the Veteran's level of speech discrimination was 55 percent in the right ear and 50 percent in the left ear, numeric scores of VII for the right ear and VIII for the left ear are obtained from Table VI of 38 C.F.R. § 4.85.  Table VII of 38 C.F.R. § 4.85 provides for the assignment of a 40 percent evaluation for these numeric scores.  

The medical evidence of record does not demonstrate hearing loss that warrants the assignment of rating in excess of 40 percent from February 8, 2012 to March 28, 2012.  Further, there is no medical evidence of record with any findings to support granting the Veteran a compensable disability rating prior to the date of the February 8, 2012 VA audio examination report.

With regard to the period between March 28, 2012 and February 20, 2015, the Veteran underwent two VA audiological examinations during this timeframe.  The Veteran's March 28, 2012 VA hearing loss examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
50
60
70
75
LEFT
30
50
55
70
70

His puretone average for the right ear was 64, and for his left ear was 61.  Speech recognition was 72 percent for his right ear and 64 percent for his left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner also noted that there was a functional effect of the Veteran's hearing loss, but the Veteran did not describe anything specific, beyond wanting an increased rating.  Numeric scores of V for the right ear and VI for the left ear are obtained from Table VI of 38 C.F.R. § 4.85.  Table VII of 38 C.F.R. § 4.85 provides for the assignment of a 20 percent evaluation for these numeric scores.  

In March 2013, the Veteran underwent a second VA audiological examination.  The examination report revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
75
80
80
LEFT
25
45
55
70
70

His puretone average for the right ear was 71, and for his left ear was 60.  Speech recognition was 64 percent for his right ear and 80 percent for his left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner stated the Veteran's hearing loss impacted the ordinary conditions of daily life.  The examination report notes the Veteran's statements saying he was able to do his daily living activities, but he raised horses and sometimes could not hear the horses coming up from behind him.  Numeric scores of VII for the right ear and IV for the left ear are obtained from Table VI of 38 C.F.R. § 4.85.  Table VII of 38 C.F.R. § 4.85 provides for the assignment of a 20 percent evaluation for these numeric scores.  

Accordingly, a rating in excess of 20 percent is not for assignment during the period from March 28, 2012 to February 20, 2015.

The Veteran underwent a VA audiological examination on February 20, 2015.  The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
60
70
80
80
LEFT
40
60
70
75
80

His puretone average for the right ear was 73, and for his left ear was 71.  Speech recognition was 76 percent for his right ear and 56 percent for his left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner indicated that was a functional impact as a result of the Veteran's hearing loss, but it was not described in detail.  Numeric scores of IV for the right ear and VIII for the left ear are obtained from Table VI of 38 C.F.R. § 4.85.  Table VII of 38 C.F.R. § 4.85 provides for the assignment of a 20 percent evaluation for these numeric scores.  

As the Veteran's hearing thresholds are all greater than 55 decibels in each of the frequencies 1000, 2000, 3000, and 4000 Hertz in both ears, he meets the criteria for exceptional patterns in hearing impairment to be afforded consideration under 38 C.F.R. § 4.86(a).  This would result in a designation of Level VI for each of his ears.  Taking the Level VI designation for the Veteran's right ear and Level VIII designation for his left ear produces a 40 percent evaluation in Table VII.  No other audiological testing denotes a greater level of hearing impairment during the period from February 20, 2015 to the present.  Accordingly, a rating in excess of the 40 percent currently assigned for this period is not warranted.

The Board has considered the Veteran's statements regarding the severity of his hearing impairment which are probative and not incredible, but, as noted above, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, supra; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The audiological data presented warrant an increase to the currently assigned schedular evaluations for any point in time during the period on appeal. To that extent, the Veteran's contentions that any higher ratings are for assignment remain unsubstantiated.

The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the present case, the VA audiological evaluations of record contain some findings relevant to the impact of the Veteran's hearing on his daily and/or occupational life, although this was not accomplished fully on each VA examination undertaken.  However, the Board notes that in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the U.S. Court of Appeals for the Federal Circuit determined that the phrase "daily life" as used in Part 4 of 38 C.F.R., can be cited to Subpart A, which provides "regulations prescribing the policies and procedures for conducting VA medical examinations."  The Court has previously noted that regulations governing procedures for conducting VA medical examinations are not considered part of the rating schedule because, "[t]he rating schedule consists only of those regulations that establish disabilities and set forth the terms under which compensation shall be provided.  A regulation prescribing the policies and procedures for conducting a VA medical examination does not serve these purposes."  As such, the Federal Circuit stated that while the effects of daily life are relevant to the doctor conducting the examination, these effects are not relevant to disability rating specialist.  Therefore, the Board finds, in relying on the decision in Vazquez-Flores, that it is not necessary to do so and therefore, will proceed with the decision.  See Vazquez-Flores v. Shinseki, 580 F.3d at 1280.

The discussion above reflects that the Veteran's hearing disability is manifested by difficulty hearing speech.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  Referral for consideration of an extraschedular rating is therefore not warranted. 

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible for his hearing loss, he has not claimed to be unemployable due to his bilateral hearing loss.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Board is sympathetic to the Veteran's position that higher ratings are warranted for his service-connected bilateral hearing loss.  However, the audiometric examination results, as compared to the rating criteria, do not warrant a compensable disability rating for bilateral hearing loss for the period prior to February 8, 2012, in excess of 40 percent from February 8, 2012, to March 28, 2012, in excess of 20 percent from March 28, 2012, to February 20, 2015, or in excess of 40 percent on and after February 20, 2015.  Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's increased rating claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the benefit of the doubt doctrine is not for application.


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for pneumonia is denied.

Entitlement to a compensable disability rating for bilateral hearing loss for the period prior to February 8, 2012; in excess of 40 percent from February 8, 2012, to March 28, 2012; in excess of 20 percent from March 28, 2012 to February 20, 2015; and in excess of 40 percent on and after February 20, 2015, is denied.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claims.  In an April 2012 statement, the Veteran maintained he has had dizziness for some time, and he questioned whether it was related to an inner ear problem.  Private treatment records associated with the Veteran's folder reflect that he had been diagnosed with vertigo and otitis media with inner ear infection.  See, e.g., September 17, 2003 and October 29, 2003 private treatment records.

In August 2012, the Veteran was afforded VA ear conditions examinations for his dizziness and inner ear condition claims during which the examiner stated that the Veteran has never been diagnosed with an ear or peripheral vestibular condition.  The examiner concluded it was less likely that the Veteran's claimed condition was proximately due to or the result of his service-connected hearing loss because of the lack of vestibular findings both upon examination and in the medical record.  As The Veteran's representative argued that the opinion is inadequate because the VA examiner did not consider private treatment records diagnosing the Veteran with vertigo and otitis media and a new examination is needed.  The Board agrees.  Thus, a new VA examination and opinion is necessary in order to take into account these private treatment records.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

2.  Then schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the Veteran's dizziness and inner ear condition.  The examiner should review the claims file, including private treatment records reflecting diagnoses of vertigo and otitis media with inner ear infection.  Further, the examiner should conduct all appropriate tests and studies.  After a review of the Veteran's claims file, the examiner is asked to address the following questions:

(a)  Please clarify any diagnoses related to the Veteran's reports of dizziness and inner ear problems?

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed inner ear condition or condition manifested by dizziness had its onset in service or is etiologically related to the Veteran's active duty service?

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


